Per Curiam.

Orr asserts that the court of appeals erred by dismissing his habeas corpus petition. For the following reasons, however, Orr’s assertion lacks merit.
First, as the court of appeals held, habeas corpus is not available to attack the validity or sufficiency of the charging instrument. State ex rel. Beaucamp v. Lazaroff (1997), 77 Ohio St.3d 237, 238, 673 N.E.2d 1273, 1274. The manner by which an accused is charged with a crime is procedural rather than jurisdictional, and after a conviction for crimes charged in an indictment, the judgment binds the defendant for the crime for which he was convicted. Id., citing Wells v. Maxwell (1963), 174 Ohio St. 198, 200, 22 O.O.2d 147, 148, 188 N.E.2d 160, 161, and State v. Wozniak (1961), 172 Ohio St. 517, 522-523, 18 O.O.2d 58, 61, 178 N.E.2d 800, 804.
Second, Orr had an adequate legal remedy by direct appeal to challenge the validity or sufficiency of the complaint and indictment. State ex rel. Simpson v. Lazaroff (1996), 75 Ohio St.3d 571, 664 N.E.2d 937.
Finally, Orr did not verify his petition as required by R.C. 2725.04. State ex rel. Ranzy v. Coyle (1998), 81 Ohio St.3d 109, 110, 689 N.E.2d 563, 564.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.